DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 02 June 2021 has been entered.  After entry of the amendment claims 1-11 and 13-23 are currently pending in the application.

Claim Objections
Claims 4-6 are objected to because of the following informalities:  In these claims, the phrase “the geopolymer” should be – the geopolymer cement – as these claims depend on claim 2 which recites a “geopolymer cement”.  Appropriate correction is required.
Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, the phrase “as determinable by” is not a positive claim limitation and
therefore it renders the claim vague and indefinite.
	Claim 20 is confusing and therefore vague and indefinite as it depends from 2 different claims each having separate features.
	Claim 21 is confusing and therefore vague and indefinite as a slurry, a hardened slurry and/or a concrete are all "products". It is not clear how the product of claim 21 differs from the products of claims 15 or 19.  Clarification is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Specification No. 1,491,516 A2).
The reference teaches, in Table 1:
Formula 2, a composition comprising (by weight) 90% calcium aluminate, 8% polyvinyl alcohol and 2% lithium carbonate; 
Formula 3, a composition comprising (by weight) 85% calcium aluminate, 5% polyvinyl alcohol, 2.5% polyacrylamide-co-acrylic acid, and 7.5% PEO-clay nanocomposite;
Formula 5, a composition comprising (by weight) 75% calcium aluminate, 10%  Portland cement, 5% polyvinyl alcohol, 5% lithium carbonate, and 5% PEO-clay nanocomposite.
	The instant claims are met by the reference.
	As for claim 1, the reference teaches compositions that meet the composition of claim 1.
	As for claim 8, the reference teaches a calcium aluminate cement.
	As for claim 15, the reference teaches that the particulate blend is contacted with a liquid vehicle to form a hydrated cement and then allowed to harden.  
As for claims 16-18, as the composition is the same it would appear that the recited properties are inherent in the composition.  If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and  Il.

Claims 1, 8 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al “The Effect of Water Soluble Polymer on the Flexural Strength and Moisture Sensitivity in MDF Cement composites.
The reference teaches, in Table 3, Formulations GP6, GP8 and GP10, compositions comprising various amounts of high alumina cement, polyvinyl alcohol and a superplasticizer.  As the reference teaches a water/cement ratio it is clear that water is added to the mixture so the mixture before the addition of the water would be a powdered material.
The instant claims are met by the reference.
As for claim 1, the reference teaches high alumina cement which meets the non-Portland cement component and polyvinyl alcohol which meets the polyvinyl alcohol component.  The amounts fall within the claimed amounts. As the reference teaches a water/cement ratio it is clear that water is added to the mixture so the mixture before the addition of the water would be a powdered material.
As for claim 8, the reference teaches high alumina cement which is an example of a calcium aluminate cement.

As for claims 16-18, as the composition is the same it would appear that the recited properties are inherent in the composition.  If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and  Il.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Korean
Patent Specification No. KR 92-10182 B1.
	The reference teaches, in the abstract, a composition comprising 10-75 wt.% ultra rapid
hardening cement, 20-70 wt.% Portland cement, 5-30 wt.% aggregate material, 0.01-10 wt.%
binding agent and 0.1-10 wt.% expanding agent. The binding agent contains at least one cpd.
selected from fly ash, volcano ash, silica fume, diatomaceous earth, polyvinyl alcohol (PVA) and
organic materials such as super plasticiser. The expanding agent to prevent cracks contains at
least one of calcium oxide or its compounds, calcium aluminum sulphate or its compounds and
calcium sulphate or its compounds. The above aggregate material is composed of at least one
of blast furnace slag, fly ash, limestone and silica stone.
	The instant claims are obvious over the reference.
As for claim 1, the reference teaches an ultra-rapid hardening cement and a binding agent which may be polyvinyl alcohol and an aggregate composed of at least one of fly ash, limestone, etc. The amounts of the component overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 8, the reference teaches an ultra-rapid hardening cement which can be a calcium aluminate cement, see page numbered as 49 of the reference which teaches calcium aluminates.

Accordingly, based on the above reasoning, the instant claims are obvious over the
reference absent evidence showing otherwise.

Claims 1-2, 7, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 55-158153 A.
The reference teaches, in the abstract, a composition comprising (A) cement, (B) blast
furnace granulated slag, (C) slaked lightly roasted dolomite and (D) PVA. The cement is
Portland cement, silica cement, or blast furnace cement. The PVA is used in the form of
powder or aqueous solution. The ratio of materials is (A) 10-70 wt.%, (B) 8-60 wt.%, (C) 5-30
wt.% and (D) 0.5-10 wt.%. Filler, rubber latex, powder or emulsion of synthetic resin, etc. may
be added to the compositions.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a cement such as silica cement or blast furnace, dolomite (a form of limestone) and PVA in amounts that overlap the claimed range of amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
	As for claim 2, the blast furnace granulated slag and/or the blast furnace cement is seen to be an example of a geopolymer cement.
	As for claim 7, the blast furnace granulated slag and/or the blast furnace cement is seen to be examples of a slag based geopolymer cement.
As for claim 15, the reference teaches the addition of water to the composition which would form a slurry and then it would obviously form a hardened composition. The  composition is useful as a binder, undercoating material, fixing material for building material such as concrete.
As for claims 16-18, as the reference teaches the same composition it is believed that the material would possess the recited property. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA
1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and  Il.

As for claim 21, the reference teaches that the composition may be used for a building material such as concrete and therefore the formation of a product is suggested. 
As for claims 22 and 23, as the reference teaches that the composition may be used for a building material such as concrete and therefore the formation of a product is suggested.  As for the type of product, it is within the level of ordinary skill in the art to produce any type of product comprised of a concrete such as those recited in the instant claims without producing any unexpected results absent evidence showing otherwise.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 57-067056 A.
The reference teaches, in the abstract, a cement composition comprising (a) 2-30 wt.% powdered mica; (b) 0.5-10 wt.% PVA-type synthetic fibre; and (c) 97.5-60 wt.% cement granules.  Page 2 of the machine translation teaches that examples of the cement include hydraulic lime, Roman cement, natural cement, alumina cement, Portland cement and the like.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches a cement such as hydraulic lime, Roman cement, natural cement and alumina cement which meets the non-Portland cement component.  The 
As for claim 8, the reference teaches alumina cement which meets the calcium aluminate cement recited in the claim.
Accordingly, based on the above reasoning, the instant claims are obvious over the reference absent evidence showing otherwise.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 56-092153 A.
The reference teaches, in the abstract, a lightweight heat-insulating mortar composition which comprises 10-70 wt.% cement e.g. Portland cement, silica cement and blast furnace cement etc., 8-60 wt.% blast furnace granulated slag, 5-30 wt.% digested prod. of light baked dolomite, 0.5-10 wt.% of PVA, having saponification degree of greater than 50% and polymerisation degree of 500-2,000, and 0.5-5 wt.% of a foamed synthetic resin, esp. polystyrene foams having granular size of 0.5-5 mm.
The instant claims are obvious over the reference.
As for claim 1, the reference teaches silica cement and blast furnace cement which meet the non-Portland cement component.  The PVA meets the polyvinyl alcohol component.  As for the amounts, the reference teaches amounts that overlap the claimed range of amounts. In the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.
As for claim 2, the blast furnace cement and/or the blast furnace granulated slag is seen to be an example of a geopolymer cement.
As for claim 7, the blast furnace granulated slag and/or the blast furnace cement is seen to be examples of a slag based geopolymer cement.

Allowable Subject Matter
Claims 3-6, 9-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the limitations found in these dependent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731


ajg                                                                                                                                                                                           February 3, 2022